DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 6 August 2020. Claims 1-9 are pending.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[3]	Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (United States Patent Application Publication No. 2020/0258181) in view of Agarwal et al. (United States Patent Application Publication No. 2020/0125992)

With respect to claim 1, Song et al. disclose a computerized-method for automatically generating a two-part readable Suspicious Activity Report (SIR) from high-dimensional data in tabular form, said computerized-method comprising: in a computerized-system comprising a processor and a memory, receiving by the processor, high-dimensional data in tabular form of evidence financial transactions to be reported under Anti Money Laundering (AML) regulations (Song et al.; paragraphs [0020]-[0021] [0227]-[0231]; See at least scenarios based on specified financial transaction patterns. Se further anti-money laundering alerts based on transaction scenarios), performing by the processor: displaying the received high-dimensional data in tabular form of evidence financial transactions to a Subject Matter Expert (SME) for ordering each displayed evidence financial transaction in a predefined construction (Song et al.; paragraphs [0264]-[0269] [0272] [0276]; See at least investigator reviews fact pattern/scenario and modifies SAR narrative); training one or more Natural Language Generation (NLG) translation models on the evidence financial transactions in the predefined construction, wherein each NLG model of the one or more NLG translation models is trained for a different preconfigured transaction type (Song et al.; paragraphs [0274]-[0278] [0319]; See at least scenarios based on transactions. See further system is trained to recognize transaction scenarios and associate narrative with the scenarios to automatically generate SAR. The narrative models are built around specific scenarios of transactions and are therefore reasonably considered to be a form of translation model trained for a preconfigured transaction type); operating the one or more NLG translation models on the different preconfigured transaction type of the evidence financial transaction to generate for each transaction type a narrative of SAR (Song et al.; paragraphs [0274]-[0278] [0319]; See at least scenarios based on transactions. See further system is trained to recognize transaction scenarios and associate narrative with the scenarios to automatically generate SAR); operating a prebuilt summary model on the generated narrative of SAR of each transaction type to generate a summary of the narrative of SAR (Song et al.; paragraphs [0286]-[0290]; See at least narrative generation for multiple SAR’s, i.e., a combined summary narrative); and combining the narrative of SAR and the summary of narrative of SAR to one SAR (Song et al.; paragraphs [0286]-[0290]; See at least narrative generation for multiple SAR’s, i.e., a combined summary narrative).
With respect to the indication that the training of language models for specified transaction types is “according to a deep learning model”, while Song et al. disclose a narrative training process which is transaction scenario specific, Song et al. fail to explicitly state that the training is according to a deep learning model. However, the learning process of Song et al. is a machine learning model that applies vectors to specified transaction/data scenarios (Song et al.; paragraphs [0230]-[0233] [0257]-[0258]). While not explicitly identified as “deep learning” Examiner respectfully submits that the scenario-driven learning process of Song is reasonably a form of deep learning, absent further clarification. 
While Song et al. disclose a narrative training process which results in a system which anticipates and generates a narrative, i.e., a form of NLG, Song et al. fail to expressly state that the models are NLG models.
However, as evidenced by Agarwal et al., it is well known to apply hierarchical Seq2Seq learning models to categorizes data types in the context of Machine Translation and Natural Language Generation processes (Agarwal et al.; paragraphs [0014] [0051] [0056]; See at least Seq2Seq hierarchical and Seq2Seq slot filling model applied to categorize ticket data).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the scenario-specific language learning features of Song et al. by substituting well-known analogous processes as taught by Agarwal et al. The instant invention is directed to a system and method utilizing language models to automatically generate a report. As Song et al. disclose the use of learning language models in the context of a system and method for utilizing language models to automatically generate a report and Agarwal et al. similarly discloses the utility of known learning models including hierarchical Seq2Seq learning models as widely used  in the context of a system and method for utilizing language models to automatically generate a report, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by the simple substitution of one known (e.g., Seq2Seq deep learning model) element for another to obtain the predictable result of categorizing data sets in a hierarchical format thereby improving consistency and correctly labelling data to improve their use in training supervised learning algorithms (Agarwal et al.; paragraph [0003).
 
With respect to claims 2 and 6, as noted above, while Song et al. disclose a narrative training process which results in a system which anticipates and generates a narrative, i.e., a form of NLG, Song et al. fail to expressly state that the models are NLG models or that a hierarchical Seq2Seq learning model is applied.
However, as evidenced by Agarwal et al., it is well known to apply hierarchical Seq2Seq learning models to categorizes data types in the context of Machine Translation and Natural Language Generation processes (Agarwal et al.; paragraphs [0014] [0051] [0056]; See at least Seq2Seq hierarchical and Seq2Seq slot filling model applied to categorize ticket data).
Accordingly, with respect to claim 2, Agarwal et al. disclose a method wherein the deep learning model is a convolutional Seq2Seq model that is configured to operate a hierarchical attention mechanism, and wherein the prebuilt summary model is using NLGSimple model (Agarwal et al.; paragraphs [0051] [0066]; See at least Seq2Seq learning applied in hierarchical and slot filling models).
With respect to claim 6, Agarwal et al. disclose a method wherein the Seq2Seq model further implements a copying mechanism to handle Out Of Vocabulary (OOV) words (Agarwal et al.; paragraphs [0051] [0066]; See at least Seq2Seq learning applied in hierarchical and slot filling models. See further, slot filling model identifies absent data. Absent data is reasonably considered to be “out of vocabulary” absent further clarification).
With respect to claims 2 and 6, the conclusions obviousness and rationale to modify as discussed above with respect to claim 1 are applicable to claims 2 and 6 and are herein incorporated by reference.  
With respect to claim 3, Song et al. disclose a method wherein each one of the different preconfigured transaction type is at least one of: international, domestic, Automated Clearing House (ACH) and Peer to Peer (P2P) transfers (Song et al.; paragraphs [0090] [0222]; See at least ACH, ATM, wire transfers etc.), and wherein each one of the different preconfigured transaction types is performed via a channel, said channel is selected from: web, mobile, phone, branch, Application Programming Interface (API), Automated Teller Machine (ATM) and Point Of Sale (POS) (Song et al.; paragraphs [0074] [0090]).
With respect to claim 4, Song et al. disclose a method wherein the summary is generated according to key features (Song et al.; paragraphs [0080]-[0082] [0087]; See at least transaction amounts and other transactional data features).
With respect to claim 5, Song et al. disclose a method wherein said key features are selected from: a total amount of transferred money from a first preconfigured bank to a second preconfigured bank, a total number of transfers from the first preconfigured bank to the second preconfigured bank or any other aggregated data (Song et al.; paragraphs [0080]-[0082] [0086]; See at least ACH amounts monitored and amount ranges assigned a risk score).
With respect to claim 7, Song et al. disclose a method wherein the summary of the narrative of SAR is implemented with a hierarchical attention mechanism to operate on keywords and key sentences level (Song et al.; paragraphs [0286]-[0290]; See at least narrative generation for multiple SAR’s, i.e., a combined summary narrative).
With respect to claim 8, Song et al. disclose a method wherein each evidence financial transaction is having fields categorized as high changing fields and low changing fields (Song et al.; paragraphs [0280] [0295]-[0299]; See at least data fields for date, object names etc. The fields that are automatically populated are reasonably low changing and the fields that are data populated are reasonably understood to be high changing).
With respect to claim 9, Song et al. disclose a method wherein high changing fields are tokenized by an attribute name, and low changing fields are tokenized by a value thereof (Song et al.; paragraphs [0280] [0295]-[0299]; See at least data fields for date, object names etc. The fields that are automatically populated are reasonably low changing and the fields that are data populated are reasonably understood to be high changing. See default fill for defined fields).


Conclusion

[4]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683